930 F.2d 37
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Katherine F. WINSTON, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 90-3502.
United States Court of Appeals, Federal Circuit.
Feb. 6, 1991.
ORDER

1
Katherine F. Winston moves for a 30-day extension of time to file her brief.


2
Winston's brief was due December 21, 1990.  The motion for extension of time was received on December 26, 1990.  Winston does not explain why the motion for an extension of time was not filed before the brief due date as required by Fed.Cir.R. 26(b).  Further, Rule 26(b) requires the movant to state the date to be extended and the revised date sought.  Winston has failed to comply with Fed.Cir.R. 26(b).


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Winston's motion for an extension of time is denied.


5
(2) Because no brief was filed, the clerk is directed to dismiss Winston's petition for review.